183 Ga. App. 409 (1987)
359 S.E.2d 195
DORSEY
v.
THE STATE.
74829.
Court of Appeals of Georgia.
Decided June 22, 1987.
Sara F. Miller, for appellant.
Harry N. Gordon, District Attorney, Richard J. Weaver, Assistant District Attorney, for appellee.
BANKE, Presiding Judge.
Dorsey appeals his conviction of aggravated assault. Held:
1. It is contended that a "mugshot" of Dorsey, admitted over his objection, was unduly prejudicial in that it improperly placed his character in issue. The photograph was introduced for identification of Dorsey and does not suggest that Dorsey had been the subject of prior arrests or convictions for other offenses. It is well settled that the mere admission into evidence of a "`picture of defendant with an identifying number does not indicate that the defendant was guilty of any previous crime and does not place his character in issue.' [Cits.]" Anderson v. State, 152 Ga. App. 268, 269 (2) (262 SE2d 560) (1979). See also Duckworth v. State, 246 Ga. 631, 635 (6) (272 SE2d 332) (1980). This enumeration is consequently without merit.
2. Dorsey contends that the evidence was insufficient to support the verdict. The evidence established that Dorsey committed an act *410 with a deadly weapon which placed the victim in reasonable apprehension of immediately receiving a violent injury. Applying the standard enunciated in Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979), we hold that the evidence was sufficient to enable a rational trier of fact to find him guilty beyond a reasonable doubt of aggravated assault.
Judgment affirmed. Carley and Benham, JJ., concur.